Case 1:19-md-02915-AJT-JFA Document 297 Filed 01/27/20 Page 1 of 8 PageID# 2196



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

 IN RE: CAPITAL ONE CONSUMER               )
 DATA SECURITY BREACH LITIGATION           )                 MDL No. 1:19md2915 (AJT/JFA)
 __________________________________________)

 This Document Relates to ALL Cases
 __________________________________________

                     CAPITAL ONE’S STATEMENT OF POSITION ON
                      PROPOSED REPRESENTATIVE COMPLAINT

        Pursuant to Section 22 of Pretrial Order No. 1 (Doc. 3, “PTO-1”), Defendants Capital

 One Financial Corporation, Capital One Bank (USA), National Association, and Capital One,

 National Association (collectively, “Capital One”) submit this statement regarding the many

 efficiencies that would be gained in this MDL through the filing of a consolidated, superseding

 complaint—rather than a representative complaint—which is the approach taken by the vast

 majority of MDL courts that have considered data breach claims.

        Section 13 of PTO-1 states that “the Court is considering requiring defendants to file an

 answer on a consolidated basis by answering a single representative complaint or a generic

 complaint, to be prepared, that contains factual allegations common to all cases or classes of

 cases.” Further, on January 27, 2020, Lead Plaintiffs’ Counsel indicated that they intend to file a

 “representative complaint” that “presents factual allegations and select claims from many of the

 constituent complaints in this MDL.” Doc. 295 at 5. As explained below, Capital One submits

 that the filing of a consolidated, superseding complaint—rather than a representative

 complaint—will better advance this Court’s objectives of “complet[ing] pre-trial proceedings . . .

 expeditiously, efficiently and fairly, while eliminating duplicative discovery, preventing
Case 1:19-md-02915-AJT-JFA Document 297 Filed 01/27/20 Page 2 of 8 PageID# 2197



 inconsistent pre-trial rulings . . . and conserving the resources of the parties, their counsel, and

 the judiciary.” PTO-1 at 1-2.

    1. The Claims In This MDL.

        On October 2, 2019, the U.S. Judicial Panel on Multidistrict Litigation established this

 MDL to “serve the convenience of the parties and witnesses and promote the just and efficient

 conduct of this litigation.” Doc. 1. Presently, 61 putative class actions are consolidated in these

 proceedings for pretrial purposes. The complaints in the consolidated cases assert a host of

 claims against Capital One (and, in some cases, Amazon and GitHub) arising out of the

 cybersecurity incident Capital One announced on July 29, 2019. Some common claims are

 asserted in many of the complaints (e.g., negligence and negligence per se), while certain other

 claims are unique to particular cases (e.g., alleged violations of state-specific laws). Finally,

 Plaintiffs in the Broderick action (Case No. 1:19-cv-1454), who filed directly in this Court and

 asked that their case be consolidated into this MDL, assert claims under the Racketeer Influenced

 and Corrupt Organizations Act (“RICO”) and other fraud-based claims. Doc. 263.

    2. A Consolidated, Superseding Complaint Will Best Promote Efficiency.

        Following the Court’s entry of PTO-1, Capital One has analyzed the allegations and

 claims asserted in all of the consolidated cases to identify relevant documents and information

 and to prepare its defenses. Capital One has also met and conferred with Lead Plaintiffs’

 Counsel several times regarding the scope of relevant discovery in these proceedings and the

 nature of the “select” claims and allegations that may be included in a representative complaint.

 As a result of this process, Capital One believes that a representative complaint is not the best

 way to achieve the efficiencies envisioned by 28 U.S.C. § 1407 and this Court’s objectives




                                                  2
Case 1:19-md-02915-AJT-JFA Document 297 Filed 01/27/20 Page 3 of 8 PageID# 2198



 outlined in PTO-1, and instead believes that the specific circumstances of this MDL call for Lead

 Plaintiffs’ Counsel to file a consolidated, superseding complaint.

        At the outset, there is no question that requiring the filing of a consolidated, superseding

 complaint is within this Court’s broad discretion to “employ any number of pretrial techniques . .

 . to efficiently manage th[e] litigation.” In re Deep Vein Thrombosis Litig., 323 F. Supp. 2d

 1378, 1380 n.3 (J.P.M.L. 2004); see also Gelboim v. Bank of Am. Corp., 135 S. Ct. 897, 905

 (2015) (explaining that MDL courts may employ the use of “a ‘master complaint’ and a

 corresponding ‘consolidated answer,’ which supersede prior individual pleadings,” and that “the

 [MDL] court may treat the master pleadings as merging the discrete actions for the duration of

 the MDL pretrial proceedings.”).

        Not only does the Court have the discretion to order a consolidated, superseding

 complaint, it should do so here. Because a representative complaint will not contain all the

 claims asserted in the various cases consolidated in this MDL, initially focusing these

 proceedings on only a handful of “representative” claims would create uncertainty and

 potentially delay resolution of a number of claims and issues until later in the litigation. Any

 claims not included in a representative complaint would presumably be held in abeyance while

 discovery and motions practice on the representative complaint move forward. The proposed

 representative complaint process may therefore only advance the resolution of the claims that

 Lead Plaintiffs elect to include in their representative complaint, as coordinated discovery will

 focus on the “select” representative claims and Capital One (and any other named defendants)

 will be limited to testing those select claims in dispositive motions practice. As a result, the

 resolution of any claims not included in the representative complaint could remain stalled until

 much later in the litigation, when additional rounds of motions practice may be needed and



                                                  3
Case 1:19-md-02915-AJT-JFA Document 297 Filed 01/27/20 Page 4 of 8 PageID# 2199



 discovery unique to the untested claims conducted. Such an outcome would be prejudicial to the

 interests of Capital One and fail to best promote the efficiencies desired by this Court and

 Section 1407.

        The recent filings by the Broderick Plaintiffs highlight the disadvantages of initially

 limiting these proceedings to only a handful of representative claims. The Broderick Plaintiffs

 have argued in numerous filings that their claims are substantially different from the other claims

 alleged in the MDL,1 that they will be prejudiced if a representative complaint fails to include

 their core allegations and claims, and that a separate “track” should be carved out for them to

 proceed on their purportedly unique claims concurrently with proceedings on any representative

 complaint filed by Lead Plaintiffs. See Docs. 120, 204, 263, 272, 277, 278, and 294. But

 carving out a separate track for proceedings on the claims of the Broderick Plaintiffs—or any

 other plaintiffs who may contend their claims are not sufficiently encompassed in a

 representative complaint—would spawn time-consuming collateral litigation likely involving

 separate plaintiffs’ counsel, separate discovery, and separate dispositive motions practice. In

 light of these inefficiencies, Capital One opposes the Broderick Plaintiffs’ request for a separate

 track (and instead believes that the Broderick Plaintiffs’ claims should be included, if at all, in a

 consolidated complaint filed by Lead Plaintiffs’ Counsel).2



 1
   This position contradicts the position the Broderick Plaintiffs took when they filed their case
 directly in this Court and asked for consolidation of their complaint in this MDL. See Doc. 84 at
 3 (“Because [the] Broderick Complaint relates to ‘the same data security breach’ and involves
 common questions of fact with the MDL, Plaintiffs respectfully request that their case
 immediately be consolidated into this MDL.”).
 2
   The Broderick Plaintiffs’ most recent filing (Doc. 294) raises issues regarding the standing of
 certain plaintiffs in this MDL. Capital One agrees that standing is likely to be a significant issue
 in this litigation, but the Broderick Plaintiffs are wrong that their claims are not vulnerable to a
 standing challenge. The Broderick Plaintiffs also suggest, incorrectly, that Capital One has tried
 to “ignore” their claims because Capital One believes they are viable. To the contrary, Capital
                                                  4
Case 1:19-md-02915-AJT-JFA Document 297 Filed 01/27/20 Page 5 of 8 PageID# 2200



        Additionally, any process of applying a ruling on a representative complaint to claims in

 the consolidated cases would be a substantial undertaking for the parties and the Court. If any

 plaintiffs object to applying a representative ruling to their specific claims, the parties will

 presumably have to engage in collateral briefing on those issues.           This could be a time-

 consuming process that would further undermine any intended benefits of a representative

 complaint. In sum, while proceeding with a representative complaint may allow for a relatively

 quick resolution of the “select” representative claims, any initial efficiencies gained at the outset

 of the litigation would likely be more than offset by the substantial work that would be deferred

 until later in the proceedings.

        In light of these concerns, an overwhelming majority of MDL courts overseeing large-

 scale data breach class action litigation have called for the filing of a consolidated complaint that

 supersedes all complaints in individual cases for the duration of pretrial proceedings. See, e.g.,

 In re Equifax, Inc. Customer Data Security Breach Litig., No. 17-md-2800 (N.D. Ga.); In re

 Target Corp. Customer Data Security Breach Litig., No. 14-md-02522 (D. Minn.); In re Home

 Depot, Inc., Customer Data Security Breach Litig., No. 14-md-02583 (N.D. Ga.); In re

 Zappos.com, Inc., Customer Data Security Breach Litig., No. 12-cv-00325 (D. Nev.); In re TJX

 Companies Retail Security Breach Litig., No. 07-cv-10162 (D. Mass.). While it may require

 more work at the outset of the litigation,3 proceeding with discovery and dispositive motions



 One believes all of the Broderick Plaintiffs’ claims are fatally defective for numerous reasons,
 and Capital One would move to dismiss any such claims that Lead Plaintiffs’ Counsel may
 include in a representative or consolidated complaint.
 3
   In our discussions with Lead Plaintiffs’ Counsel on this issue, they stated that filing a
 consolidated complaint would require additional time and would necessitate altering the
 proposed schedule previously submitted to the Court. Capital One agrees with Lead Plaintiffs’
 Counsel that if the Court were to accept Capital One’s proposal for a consolidated complaint, the
 schedule would likely need to be altered to some extent. Capital One recognizes that litigation in
                                                  5
Case 1:19-md-02915-AJT-JFA Document 297 Filed 01/27/20 Page 6 of 8 PageID# 2201



 practice on a consolidated complaint would allow the Court to resolve key dispositive issues

 based on a complete factual record and in a manner that controls all claims encompassed in these

 proceedings.

        For these reasons, Capital One respectfully requests that the Court consider instructing

 Lead Plaintiffs to file a consolidated, superseding complaint rather than only a representative

 complaint.     Alternatively, should the Court determine that a representative complaint is

 appropriate, Capital One would like to discuss with the Court and Lead Plaintiffs’ Counsel

 possible ways in which to minimize any collateral proceedings that may arise with respect to

 claims that are not initially included in Lead Plaintiffs’ contemplated representative complaint.

 Capital One looks forward to discussing these issues in more detail and addressing any questions

 the Court may have at the January 29, 2020 initial status conference.4

        Respectfully submitted, this 27th day of January, 2020.




 this district is expected to move expeditiously and believes that the slight delay necessitated by
 the preparation of a consolidated complaint would be more than made up for by the enhanced
 efficiencies of avoiding protracted collateral litigation over whether certain claims are precluded
 by a ruling on a motion to dismiss or whether certain claims held in abeyance are sufficiently
 “unique” to warrant additional separate litigation at a later point in time.
 4
  While this statement provides a general overview of Capital One’s position on the benefits to
 be gained by a consolidated complaint, Capital One reserves the right to formally move for a
 modification of PTO-1 in this respect following further discussions at the initial status
 conference or upon review of a representative complaint.
                                                 6
Case 1:19-md-02915-AJT-JFA Document 297 Filed 01/27/20 Page 7 of 8 PageID# 2202



                                    CAPITAL ONE FINANCIAL CORPORATION
                                    CAPITAL ONE, N.A.
                                    CAPITAL ONE BANK (USA), N.A.

                                    /s/
                                    David L. Balser (pro hac vice)
                                    S. Stewart Haskins II (pro hac vice)
                                    John C. Toro (pro hac vice)
                                    Kevin J. O’Brien (VSB No. 78886)
                                    Robert D. Griest (pro hac vice)
                                    KING & SPALDING LLP
                                    1180 Peachtree Street, N.E.
                                    Atlanta, Georgia 30309
                                    Tel.: (404) 572-4600
                                    Fax: (404) 572-5140
                                    dbalser@kslaw.com
                                    shaskins@kslaw.com
                                    jtoro@kslaw.com
                                    kobrien@kslaw.com
                                    rgriest@kslaw.com

                                    Robert A. Angle (VSB No. 37691)
                                    Tim St. George (VSB No. 77349)
                                    Jon S. Hubbard (VSB No. 71089)
                                    Harrison Scott Kelly (VSB No. 80546)
                                    TROUTMAN SANDERS LLP
                                    1001 Haxall Point
                                    Richmond, VA 23219
                                    Telephone: (804) 697-1200
                                    Facsimile: (804) 697-1339
                                    robert.angle@troutman.com
                                    jon.hubbard@troutman.com
                                    scott.kelly@troutman.com
                                    timothy.st.george@troutman.com

                                    Mary C. Zinsner (VSB No. 31397)
                                    TROUTMAN SANDERS LLP
                                    401 9th Street, NW, Suite 1000
                                    Washington, DC 20004
                                    Telephone: (703) 734-4334
                                    Facsimile: (703) 734-4340
                                    mary.zinsner@troutman.com


                                    Counsel for Capital One Defendants



                                       7
Case 1:19-md-02915-AJT-JFA Document 297 Filed 01/27/20 Page 8 of 8 PageID# 2203



                                CERTIFICATE OF SERVICE

        I hereby certify that on January 27, 2020, I electronically filed the foregoing document

 with the Clerk of the Court using the CM/ECF system, which will send notice of electronic filing

 to all counsel of record.

                                                    /s/
                                                    David L. Balser
                                                    KING & SPALDING LLP

                                                    Counsel for Capital One Defendants
